Case 3:20-cv-00059-NKM Document 7 Filed 10/08/20 Page 1of11 Pageid#: 32

CLERK'S OFFICE US DIST. COURT

 

AT CHARLOTTES\ ILE, VA
VIRGINIA:
IN THE U.S. DISTRICT COURT
WESTERN DISTRICT OF VIRGINIA
JOHN EDWARD HALL, )
Plaintiff, )
VS. ) Case No.: CL20-1426

ALBEMARLE COUNTY SCHOOL BOARD, )
And )

MATT HAAS, PHD — SUPERINTENDENT, ) .
96 OCT 8 PH12:46

Defendants. )
ANSWER TO DEMURRER ALLEGATIONS WITH NEW FACTS & ALLEGATIONS

COME NOW, plaintiff John Edward Hall (JEH), of counsel, to answer the 7
allegations in Defendant’s demur, as to why defendants should be compelled by
the court to respond and be further obliged to continue revealing defendant Matt
Haas’s reasoning by Matt Haas, PhD, himself, to facts now conceded as true by
choice of the word demurrer by defendants counsel and the Albemarle County
School Board personnel’s role in this matter now in the U.S. District Court.

Plaintiff intends to illustrate and reveal to the court and public the facts of this
case; that there are legal consequences and entitlements to just monetary
remedy when a complaint so tested, is found to be sufficient and sound in order
to justify collection of the monetary remedy requested. That said, | will now
answer the 7 allegations put forth by defendant’s counsel Jennifer Royer (JR), a
fair Roanoke lawyer, in her Demurrer, as follows:

1. JR: The Complaint fails to state a claim for a violation of plaintiff's
Fourteenth Amendment rights.
Case 3:20-cv-00059-NKM Document 7 Filed 10/08/20 Page 2of11 Pageid#: 33

A. JEH: In the Constitution of the United States, in Section 1, it is very
clear that no state shall make or enforce any law which shall abridge the
privileges or immunities of citizens of the United States. As a corollary,
it is true that Dr. Haas holds a powerful position as superintendent of
Albemarle County Schools and he governs the schools in the favor of the
school board with their consent in the decisions he makes, such as
putting a No Trespassing Debarment on me when | did not deserve it.
He enjoys immunity because he is the superintendent of Albemarle
County Schools. But if he willfully breaks the law, he is seen in a
different light in the eyes of the world and schoo! board. No man is
above the law. Since Matt Haas is an individual for what and in what he
has done, | am suing the individual Matt Haas, PhD and if | win, he
should pay out of his own pocket. It is for the judge to decide whether
the school board should be held responsible by their callous indifference
in this matter which is to be revealed.

| have not been employed by Albemarle County schools except as a
substitute teacher years ago when | was first barred by Albemarle
County schools for walking the paths behind our house at Baker-Butler
Elementary School—another case of false arrest and imprisonment in a
mental institution as my punishment, for many months. In this present
matter, Dr. Haas was approached by me to have lifted a debarment
from Charlottesville Albemarle Technical Education Center (Catec) in Feb
’19 put in place by Dr. Daphne Keiser, head at the time. Aside: This will
be dealt with in another lawsuit against Daphne Keiser, PhD as will be in
one against Nicholas King, PhD, all of Albemarle County Schools, as
administrators.

Section 1 of the US Constitution to continue after the (;), nor shall
any state deprive any person of life, liberty, or property without due
process of law. In applying the No Trespassing debarment, Dr. Haas
again took away the prospect of my being happy, took away my liberty
in many ways to befriend people who form opinions of my character
without really knowing my character. They rely on rumor and false
accusation. | had befriended Carol Roob, culinary chef at Catec who was
 

Case 3:20-cv-00059-NKM Document 7 Filed 10/08/20 Page 3of11 Pageid#: 34

2.

delighted to work with me to solarize the food mobile at Catec and
elsewhere, from the first day we met. Dr. Daphne Keiser and Dr. Matt
Haas effectively took away my happiness in this because invention ie.
needed innovation, is a part of my being. By being falsely accused and
having me falsely arrested by Dr. Nicholas King, PhD., Director of
Student Services for trespassing, took away from me, my quality of life
and liberty. | was required to report on a daily basis to OAR—offender
aid and restoration, a demeaning punishment as part of a false
judgment that | was an offender. Again, there is no real due process of
law. How much longer will this bankrupt system of justice endure?
There was never any due process of Jaw at any time in all the times |
have been TDO’d and ECO’d in my life—just the brutality and
punishment borne of false judgment by lay members of the public who
are not qualified to judge the mind. A stigmatized person is deprived of
the equal protection of the laws and no judge except the Supreme Judge
and being—God Almighty, seems to care—or acknowledge this truth.

JR: To the extent that the plaintiff attempts to assert a claim for

defamation, the complaint fails to state a claim for defamation.

A. JEH: Dr. Matt Haas has been accused of violating the 14" Amendment
Rights of Ira Socol, the division’s former chief technology officer, fired in
July, 2019 by Dr. Haas. In September, 2019, Socal sued Haas and the
Albemarle County School Board for defamation, breach of contract and
violating his right to due process of law.

The Federal Court under US District Judge Glen Conrad ruled the
case can move forward, citing merit to due process and defamation
arguments. Dr. Haas accused tra Socal of violating the county’s
purchasing and procurement policies by spending a lot of money for
furniture at the school division’s new high school center. In a 27 page
Opinion, the judge agreed that Haas may have violated Socal’s due
process rights and defamed him.

In the present case, news media during my campaign for
Charlottesville City Council put me in a negative light saying | was
banned from Albemarle County Schools. Nicholas King, PhD., Director of
Case 3:20-cv-00059-NKM Document 7 Filed 10/08/20 Page 4of11 Pageid#: 35

student services, wrote me a poison pen letter extending the ban to the
entire Lane office building and fixed assets in all Albemarle Co Schools
and had me false arrested for trespassing when | did not trespass. He
wrote the letter apparently to cover his backside but this shows the
depraved influence of Dr. Matt Haas over him. | have coined a term and
a word to describe the way a bully and a tyrant brainwashes people they
supervise into doing their sick, evil wills against innocent people. It is
“osychodynamics”. Dr. Matt Haas told me that he knew | worked with
Dean Tisdadt, COO during the Pam Moran, PhD, administration as
superintendent of Albemarle County Schools, lifted the ban and we
were friends from then on. Dr. Daphne Keiser apparently knew
something about me and the stigma | bear and must have an ignorant
interpretation of it for she said in her February ’19 No Trespassing
debarment letter that | could appeal it to her or Dr. Haas in the future.
Dr. Haas told me that he knew of Dean Tisdadt working with me and he
said he counseled Dean against lifting the ban. All this, and | was a
complete stranger except for brief encounters, with Dr. Haas at that
time. Perhaps he was jealous of me when | tried to influence Dr. Moran
against spending money to install artificial turf at High School football
fields at that time due to the cancer risk for the student athletes and
referees. | want to examine Dr. Haas in court on so many of my
questions so | and the court, can form a valid opinion of his psyche and
motivations. | want the opportunity to reveal what | know about
psychology and have my psychiatrist, Dr. David T. Moody, be there, and
comment as an expert witness as to what he sees in me and Dr. Haas. [f
the court directs, | will compensate Dr. Moody. It is up to the judge. Dr.
Moody is a psychiatrist, psychologist and a neurologist at the Region 10
Pact team who | have known now for many years.
So yes, | have been defamed throughout my life due to the stigma |
bear, in the eyes of strangers, family, friends and associates.
3. JR: The Plaintiff’s claims are barred by applicable statutes of limitations.
A. JEH: In Virginia, | wish to note, there are no statutes of limitations for
felonies committed against individuals. 1 would be delighted to see Matt
 

Case 3:20-cv-00059-NKM Document 7 Filed 10/08/20 Page 5of11 Pageid#: 36

Haas, as part of his punishment when Covid-19 is finally over, have to
report to OAR on a daily basis for a very long time or suffer the
consequences if he does not.

Dr. Haas’s letter debarment dated May 9, 2019 started the clock on
the statute of limitations in this matter. | accuse herein Defendant's
counsel of being deceptive and trying to mislead the court on the
statute of limitations. Furthermore, from June, 2019 until the present, |
kept her clerk and Hon. Judge Chery! Higgins well informed of this
matter until she finally dished off to Jon Zug, clerk of the Albemarle
County Circuit Court, to assist me on the correct protocol to act as a
lawyer while being indigent. | won my first judgment in a notice to
vacate my premises during Covid-19, perhaps to the chagrin of Ralph
Northam, governor of Virginia, my home and premises for tenant non-
payment of utilities and rent in the months up until August ’20, while |
was incarcerated in Piedmont Geriatric Hospital from false arrest and
imprisonment. | do not think of myself in a slur way as pro se although
my law degree is spiritual in nature. Professionals, whether or not
licensed, are paid handsomely for truth revealed to the eyes and ears of
the court about the evil nature of defendants, some judges and
defendant entities having great monetary wealth, even in the face of
barriers put up by greedy amateur and professional lawyers having a
license to practice in Virginia who try and often succeed in interdicting
judgment in a court of law.

4. JR: The School Board is entitled to sovereign immunity for any claims
arising in tort.

A. JEH: As a professional body and entity, according to a VSBA official,
school board members can be the object of a lawsuit and can be made
to pay penalties and awards set in civil actions. So, it depends on the
suit and the judge’s ruling. The way the law was changed, they can be
held personally and corporately liable. Matt Haas, Superintendent of
Albemarle County Schools, is a lead member of the Albemarle County
School Board because of the direction he provides.
Case 3:20-cv-00059-NKM Document 7 Filed 10/08/20 Page 6of11 Pageid#: 37

| was false arrested for trespass at Albemarle County Schools. | was
forced by judge William Barkley to pay $950 to a lawyer to represent me
in order to get a null pros verdict so | could contest the harsh judgment
and acts of Nicholas King, PhD, who had me false arrested and taken to
jail. | am not suing schools which are part of government. | am suing
individuals in schools, the courts and government and that is why |
should prevail and the judge make them pay the judgment and attorney
fees to me. | am naming the school board due to their personal
indifference towards me and of this, | shall explain in this document. It
is for the judge to decide whether the school board and tax payers
should pay for their callous indifference.

5. JR: Although the School Board is identified as a party defendant, the
plaintiff states no facts sufficient to state any claim against the School
Board.

A. JEH: The role of superintendent Matt Haas is to serve as the Albemarle
County School Board’s chief adviser on educational matters and as the
district’s educational leader. He is responsible for ensuring that the
board is informed about school district operations and activities, and
about the district’s needs.

Gossip and judgment entry to condemn people like myself and Ira
Socal is not in the role of a school superintendent who doesn’t seem to
show any mercy in his judgments, just selfishness. Matt Haas has shown
a disturbing history of conflicting with teachers such as those at Cale
Elementary school, operating officers such as Dean Tisdadt in the Pam
Moran Administration and Pam Moran along with himself in the Ira
Socal fiasco. He informs the school board of such matters as these
regarding people he fires, condemns or offends, that are a part of the K-
12 Albemarle Schools family. Even with outsiders such as me. | want to
know why? | want to know why he thinks | am a danger to every
teacher and student at Albemarle County Schools. What evidence does
he have of this? | asked the School Board to come to my rescue. | wrote
an e letter to all school board members dated Sunday, July 14, 2019
regarding what Matt Hass, PhD., Dr. Nicholas King and Dr. Daphne Keiser
 

Case 3:20-cv-00059-NKM Document 7 Filed 10/08/20 Page 7 of11 Pageid#: 38

had done to me. | said that | would appreciate individual member
responses and thoughts about my letter. Not one School Board member
reached out to me. Yet they received the Nicholas King, PhD letter with
hearty approbation. Because of their indifference and lack of humanity
towards me, | claim all these facts as being sufficient to justify and
award me treble damages ie. $3,000,000 as judgment in my favor
against Matt Haas and the Albemarle County School Board.

6. JR: The Complaint fails to state a claim for which treble damages may be

awarded.

A. JEH: By Defense Counsel’s choice of the word Demurrer, she concedes
and conceded that the facts presented in my first pleading in my
complaint are true. The damage done has been long lasting over many
years since Dr. Matt Haas was a younger man and much more fair in
looks than at present. He formed an opinion of me long ago and his
mind and heart are now hard towards me like stone. His mind is made
up. | don’t fully understand this. | want to know more in court. This is
all in the forensic realm now. | want to understand what makes Matt
Haas in heart and Mind tic towards me. | want to reveal that truth and
collect my trebled tax free remedy, so | can now give birth to John E.
Hall Technologies, LLC, a Virginia stock corporation, protecting the Knees
of student athletes in contact sports from injury and bracing for casual
dress in the general public.

Dr. Matt Haas has been repeatedly repressive and oppressive in his
tactics toward me. He has made accusations by whim that he cannot
substantiate with proof about me. He has been hurtful and dishonest
about me. He has no real power over me because | am a private citizen
and not employed by Albemarle County Schools. | want to know what
else he has said about me to others behind my back in the way he
revealed what he said to Dean Tisdadt in counseling Dean not to lift the
debarment in the Pam Moran administration. | want to know about
Matt Hass as a disciplinarian. Is he a just or unjust man? Is he a
balanced individual? | have cause to doubt in the integrity of Matt Haas
and those who do his dirty work. If | reveal what | suspect about his true
E 7 Case 3:20-cv-00059-NKM Document 7 Filed 10/08/20 Page 8of11 Pageid#: 39

nature to a candid court, | am sure | will receive the treble damages |

seek.

7. JR: The Complaint fails to state a claim for attorney’s fees.

A. JEH: It is customary for the judge to award attorney fees in the General
District & Charlottesville Circuit Courts where | have been practicing law
as a litigant in 2020. If the court so directs me now to state what that
amount should be, may it be predicated out of dignity and respect
accorded me. | now consider myself to be worth $250.00 per hour for
trial preparation and $250.00 per hour for trial prosecution.

WHEREUPON, plaintiff John Edward Hall, pro Just Doc (JD), request that this case
go forward to trial and hearing dates set, and for such other attorney fees and
further relief as the nature of this case and this Court deems appropriate.

JOHN EDWARD HALL

bo NAV Plaintiff

JD of counsel

Date: TH 10-8-2020
T HEREBY CERTIFY thar on phedsiday of Deas
2020, 1 caused a True copy o€ the foregoing +o

Y

he.

: ‘ollow y LSMail:

sent Te wae Males v7 oy ennifer Dy Royer Ge Pe
Jo hn E, Hall L9o|1 Denniston Ave Sw
Q417 Sunset Rad Reenoke, VA 29015

Charlotte Sville, Virgin ka oko ,

JottN E. Hal
Case 3:20-cv-00059-NKM

Document 7 Filed 10/08/20 Page 9of11 Pageid#: 40

VIRGINIA:
IN THE CIRCUIT COURT FOR THE COUNTY OF ALBEMARLE

JOHN EDWARD HALL, )
)

Plaintiff, )

)

v, )

)  — Case No.: CL20-1426

ALBEMARLE COUNTY SCHOOL BOARD, )
)

and )
)

MATT HAAS, PHD — SUPERINTENDENT, )
)

)

Defendants, )

_ *20 BCT B PHi2: 45
DEMURRER

COME NOW, defendan
herein as “Matt Haas, PhD — Su

that it is insufficient as a matter

1, The Complaint fai
Amendment rights,
2. To the extent that

Complaint fails to state a claim

3, The plaintiffs cla;
4, The School Board
5. Although the Scha

no facts sufficient to state any cla

6. The Complaint fail

 

ts Albemarle County School Board and Matthew Haas (sued

perintendent”), by counsel, and demur to the Complaint and state

of law and ought not be prosecuted for the following reasons:

Is to state a claim for a violation of plaintiff's Fourteenth

the plaintiff attempts to assert a claim for defamation, the

br defamation.

ims are barred by applicable statutes of limitations.

is entitled to sovereign immunity for any claims arising in tort.

ol Board is identified as a party defendant, the plaintiff states

™m against the School Board,

S to state a claim for which treble damages may be awarded.
Case 3:20-cv-00059-NKM Pocument 7 Filed 10/08/20 Page 100f11 Pageid#: 41

7. The Complaint fails to state a claim for attorneys’ fees.

WHEREUPON, defendants Albemarle County School Board and Matthew Haas (sued
herein as “Matt Haas, PhD — Superintendent”), by counsel, request that the case against them be
dismissed and for such other arld further relief as the nature of this case and this Court deems

appropriate,

ALBEMARLE COUNTY PUBLIC
SCHOOLS

and

MATTHEW HAAS

 

Jennifer D. Royer, VSB # 68099
ROYER LAW FIRM, P.C.
PO BOX 4525

Roanoke, Virginia 24015
540.788.2982 Telephone
240.675.4093 Facsimile

jroyer@royerlawfirm.com

Counsel for Defendants

 

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on the Ist day of October, 2020, I caused a true copy of the
foregoing to be sent to the following via US Mail:

John E. Hall
2427 Sunset Road
Charlottesville, Virginia 22903

vidife b,

 
Case 3:20-cv-00059-NKM

Document 7 Filed 10/08/20 Page 110f11 Pageid#: 42

VIRGINIA:
IN THE CIRCUIT COURT FOR THE COUNTY OF ALBEMARLE
JOHN EDWARD HALL,
Plaintiff,
v.

ALBEMARLE COUNTY SCHOOL BOARD

and

MATT HAAS, PHD — SUPERINTENDENT,

Defendants.

)
)
)
)
)
) Case No.: CL20-1426
>)
)
)
)
)
)
)
)

OOOCT 8 rHi2:47

NOTICE OF FILING NOTICE OF REMOVAL

PLEASE TAKE NOTIC
County School Board and Matt I
the Western District of Virginia,
removal of this case to the Unite

Pursuant to U.S.C. Sectio

E that on this 1st day of October, 2020, defendants Albemarle
daas, by counsel, filed with the United States District Court for
Charlottesville Division, a Notice of Removal which effected
1 States District Court for the Western District of Virginia.

n 1446(d), no further action should be taken in this Court unless

and until the action is remanded fo this Court.

Respectfully submitted,

ALBEMARLE COUNTY SCHOOL
BOARD

and

MATT HAAS

 
